DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 25 February 2021.
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/7/2016, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Pat. 10,688,793) in view of Olsen et al. (U.S. 2001/0009432 A1).
Anderson et al. disclose the following claimed limitations:
Regarding independent Claim 1, a fluidic dispensing apparatus, wherein the fluidic dispensing apparatus comprises:
an ink box body (44) with a cylindrical or elliptic cylindrical outer contour, the ink box body is a hollow structure with a peripheral side wall and opposite end face (col. 5, lines 14-61 and Figs. 1-4); 
an ink outlet (72-5) formed in one of the end faces of the ink box body (Figs. 1-2, 4, 6A, 7A-B), and 
an air pressure balance assembly (62, 64) arranged inside the ink box body at an axial position (col. 5, lines 62-67, col. 6, lines 1-6 and Figs. 1-4); and 
a spray head (66) with a circuit board (46, 70) arranged outside the ink box body, the spray head corresponds to the ink outlet, and contacts connected with control lines of the spray head are integrated on the circuit board (col. 5, lines 14-61, col. 6, lines and Figs. 3-4, 6A).  
Regarding Claim 2, wherein the ink box body comprises an ink box main body with open upper and lower ends, and an ink box upper cover (12) and an ink box lower cover (72) that are connected detachably to the respective upper and lower ends of the ink box main body; and the ink outlet is formed in the ink box lower cover (col. 3, lines 24-58, col. 8, lines 5-21 and Figs. 1, 7A-B).
Regarding Claim 4, a filtering part (62) arranged inside the ink box body and covering the ink jet outlet, and filtering holes are uniformly distributed in the filtering part (col. 5, lines 62-67 and Fig. 6A).  
Regarding Claim 5, wherein the filtering part is adhered to areas of the ink box lower cover adjacent a peripheral side of the ink outlet (col. 5, lines 62-67 and Fig. 6A; please note that the “lower cover” in Claim 5 is different from “lower cover” of Claim 2).
Regarding Claim 8, wherein the circuit board (5) is clamped or pasted and adhered to the ink box body through screws (col. 3, lines 47-54, col. 4, lines 57-67 and Figs. 2-4; please note that the described attachment mechanism is interpreted to read on the limitation “clamped”, and, independently, the parts 32-1, 32-2, and 42-1, 42-2 can be interpreted as “screws”).  
Anderson et al. do not disclose the following claimed limitations:
Regarding independent Claim 1, fluidic dispensing apparatus being a rotary printing integrated ink box special for seal printing; 
a vent hole formed in the peripheral side wall of the ink box body; and
the air pressure balance assembly being arranged between the ink outlet and the vent hole.
However, 
Regarding independent Claim 1, manner of operating the device does not differentiate apparatus claim from the prior art. See MPEP §2144 II. In particular, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Olsen et al. disclose the following claimed limitations:
Regarding independent Claim 1, a vent hole (38) formed in the peripheral side wall of the ink box body (§§0025-0042 and Fig. 3; please note that the orientation of the ink box being undefined, any peripheral wall reads on a peripheral side wall); and
the an air pressure balance assembly (40) being arranged between the ink outlet (36) and the vent hole (§§0025-0042 and Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply vent hole of Olsen et al. to the ink box of Anderson et al. to replace a spent volume of ink, thereby preventing the buildup of a negative pressure within the ink box.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (U.S. Pat. 10,688,793) as modified by Olsen et al. (U.S. 2001/0009432 A1) and further in view of Swanson et al. (U.S. Pat. 5,451,995).
Anderson et al. as modified by Olsen et al. disclose all claimed limitations except the following:
Regarding Claim 3, wherein a plurality of slots are formed in the upper and lower ends of the ink box main body respectively, the ink box upper cover is provided with a plurality of upper cover plugs matched with the slots in the upper end of the ink box main body, and the ink box lower cover is provided with a plurality of lower cover plugs matched with the slots in the lower end of the ink box main body.  
Swanson et al. disclose the following claimed limitations:
Regarding Claim 3, wherein a plurality of slots (86) are formed in the upper and lower ends of the ink box main body (60) respectively, the ink box upper cover (70) is provided with a plurality of upper cover plugs (82) matched with the slots in the upper end of the ink box main body, and the ink box lower cover (80) is provided with a plurality of lower cover plugs (84) matched with the slots in the lower end of the ink box main body (col. 5, lines 12-34, col. 6, lines 27-47 and Figs. 4, 8-9).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply vent hole of to the ink box of Anderson et al. to improve the mechanical stability of the ink box, thereby reducing the risk of ink drooling from the spray head.
Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter of claims 6-7 is the inclusion of the limitations of a rotary printing integrated ink box special for seal printing that includes a first elastic part and a second elastic part wrap opposite first and second circumferential sides of the sponge body, and opposite circumferential ends of the first elastic part and the second elastic part are connected with each other to form a spindle and clamped in the ink box body. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for indicating allowable subject matter of claim 9 is the inclusion of the limitations of a rotary printing integrated ink box special for seal printing that includes effective lengths of the ink outlet and the spray head are equal to a radial distance from the edge of the section of the ink box body to the center or twice the radial distance. It is these limitations found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853